MEMORANDUM DECISION
                                                                      Apr 08 2015, 10:10 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                     ATTORNEY FOR APPELLEE
      Brooke N. Russell                                          Gregory F. Zoeller
      Indianapolis, Indiana                                      Attorney General of Indiana
                                                                 Chandra K. Hein
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Cody Silvers,                                              April 8, 2015

      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 47A01-1409-CR-374
              v.                                                 Appeal from the Lawrence Superior
                                                                 Court

      State of Indiana,                                          The Honorable Michael Robbins,
                                                                 Judge
      Appellee-Plaintiff.
                                                                 Case No. 47D01-1308-FC-1029




      Mathias, Judge.

[1]   Cody Silvers (“Silvers”) pleaded guilty in Lawrence Superior Court to Class C

      felony leaving the scene of an accident resulting in death. He was ordered to

      serve eight years in the Department of Correction and pay restitution in the

      amount of $792.25. Silvers appeals and argues that:


      Court of Appeals of Indiana | Memorandum Decision No. 47A01-1409-CR-374 | April 8, 2015 Page 1 of 10
              I. The trial court abused its discretion in sentencing him;

              II. His sentence is inappropriate in light of the nature of the offense and
              the character of the offender; and

              III. The trial court abused its discretion in ordering him to pay
              restitution.

[2]   We affirm.

                                     Facts and Procedural History

[3]   On August 16, 2013, Silvers, who had consumed alcohol earlier that day, was

      driving on a county road near Bedford, Indiana when he struck a moped with

      his pickup truck. The moped’s two passengers were thrown from the moped.

      Silvers stopped his truck on an embankment near where the victims were,

      exited the vehicle, and approached the victims. He told the victims he would

      seek help for them, then left the scene and did not return or call for help. One of

      the victims, sixteen-year-old K.Y., was pronounced dead at the scene. The

      other passenger, N.B., was airlifted to Riley Hospital with serious injuries.

      Evidence collected at the scene, including surveillance video and tire marks,

      connected Silvers to the accident. Silvers eventually admitted that he was the

      driver of the truck involved in the crash and that he left the scene.

[4]   On August 22, 2013, the State charged Silvers with Class C felony failure to

      stop after an accident resulting in death and Class D felony failure to stop after

      an accident causing serious bodily injury. Silvers pleaded guilty to Class C

      felony failure to stop after an accident resulting in death and agreed to pay

      restitution in an amount to be determined at sentencing.


      Court of Appeals of Indiana | Memorandum Decision No. 47A01-1409-CR-374 | April 8, 2015 Page 2 of 10
[5]   At Silvers’s sentencing hearing, after hearing argument by both parties, the trial

      court found no mitigating factors and found the following aggravating factors:

      that twenty-one-year-old Silvers had a criminal history including residential

      entry and operating while intoxicated; that Silvers had been drinking prior to

      crashing into the victims’ moped; that Silvers was on probation at the time of

      his crime; and that he was charged with criminal mischief while incarcerated

      awaiting sentencing. The trial court ordered Silvers to pay Brown restitution in

      the amount of $792.25 for medical expenses not covered by insurance and

      sentenced Silvers to eight years executed in the Department of Correction.


[6]   Silvers now appeals.

                                          I. Abuse of Discretion

[7]   Silvers argues that the trial court abused its discretion by failing to consider as

      mitigating factors Silvers’s guilty plea and his expression of remorse. Sentencing

      decisions rest within the sound discretion of the trial court. Anglemyer v. State,

      868 N.E.2d 482, 490 (Ind. 2007) (“Anglemyer I “). So long as the sentence is

      within the statutory range, it is subject to review only for an abuse of discretion.

      Id. An abuse of discretion occurs if the decision is clearly against the logic and

      effect of the facts and circumstances before the court or the reasonable,

      probable, and actual deductions to be drawn therefrom. Id. at 491. A trial court

      may abuse its sentencing discretion in a number of ways, including: (1) failing

      to enter a sentencing statement at all; (2) entering a sentencing statement that

      includes aggravating and mitigating factors that are unsupported by the record;

      (3) entering a sentencing statement that omits reasons that are clearly supported
      Court of Appeals of Indiana | Memorandum Decision No. 47A01-1409-CR-374 | April 8, 2015 Page 3 of 10
       by the record; or (4) entering a sentencing statement that includes reasons that

       are improper as a matter of law. Id. at 490-91.


[8]    In its opinion on rehearing in Anglemyer I, our supreme court noted that:

               a defendant who pleads guilty deserves “some” mitigating weight be
               given to the plea in return. But an allegation that the trial court failed
               to identify or find a mitigating factor requires the defendant to
               establish that the mitigating evidence is not only supported by the
               record but also that the mitigating evidence is significant. And the
               significance of a guilty plea as a mitigating factor varies from case to
               case. For example, a guilty plea may not be significantly mitigating
               when it does not demonstrate the defendant’s acceptance of
               responsibility, or when the defendant receives a substantial benefit in
               return for the plea.

       Anglemyer v. State, 875 N.E.2d 218, 221 (Ind. 2007) (“Anglemyer II “) (citations

       omitted).


[9]    In this case, the evidence against Silvers was overwhelming. His truck was

       recorded by surveillance video cameras and matched the tire tracks at the scene

       of the crash, eyewitnesses placed him at the crash scene, and he admitted to the

       crime. Furthermore, despite his plea of guilty, Silvers continued to minimize his

       responsibility for the crash at his sentencing hearing. See Tr. p. 30. Because

       Silvers’s decision to plead guilty was more likely the result of pragmatism than

       acceptance of responsibility and because of Silvers’s minimization of his guilt,

       we conclude the trial court did not abuse its discretion by omitting reference to

       his guilty plea when imposing his sentence.


[10]   As for Silvers’s expression of remorse, we note that, while an expression of

       remorse may be considered as a mitigating circumstance, the trial court is under
       Court of Appeals of Indiana | Memorandum Decision No. 47A01-1409-CR-374 | April 8, 2015 Page 4 of 10
       no obligation to accept a defendant’s alleged remorse as a mitigator. Phelps v.

       State, 969 N.E.2d 1009, 1020 (Ind. Ct. App. 2012), trans. denied. The trial court

       possesses the ability to directly observe a defendant and can best determine

       whether a defendant’s remorse is genuine. Id. Therefore, substantial deference

       must be given to the trial court’s evaluation of a defendant’s remorse. Id. Absent

       evidence of some impermissible consideration by the trial court, we will accept

       its determination as to remorse. Stout v. State, 834 N.E.2d 707, 711 (Ind. Ct.

       App. 2005).


[11]   Here, Silvers asks that we accept his declaration of remorse, which was clearly

       rejected by the trial court. Further, Silvers presents no evidence of any

       impermissible aggravator considered by the trial court. We also note that, at

       Silvers’s sentencing hearing, he attempted to minimize his blame for the

       accident, arguing that the State never proved that he was the person who

       caused the crash, just that he left the scene. Tr. p. 30. Under these facts and

       circumstances, the trial court was well within its discretion to discredit Silvers’s

       self-serving claim of remorse.


                                        II. Inappropriate Sentence

[12]   Silvers next argues that his seven-year sentence is inappropriate in light of the

       nature of the offense and the character of the offender. Pursuant to Indiana

       Appellate Rule 7(B), we may revise a sentence otherwise authorized by statute

       if, “after due consideration of the trial court’s decision, the Court finds that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender.” In our review of sentences under this rule, “we must and
       Court of Appeals of Indiana | Memorandum Decision No. 47A01-1409-CR-374 | April 8, 2015 Page 5 of 10
       should exercise deference to a trial court’s sentencing decision, both because

       Rule 7(B) requires us to give ‘due consideration’ to that decision and because

       we understand and recognize the unique perspective a trial court brings to its

       sentencing decisions.” Trainor v. State, 950 N.E.2d 352, 355 (Ind. Ct. App.

       2011), trans. denied.


[13]   Although we have the power to review and revise sentences, the principal

       purpose of our review should be to attempt to level the outliers and identify

       some guiding principles for trial courts and those charged with improvement of

       the sentencing statutes, not to achieve what we perceive to be a “correct” result

       in each case. Fernbach v. State, 954 N.E.2d 1080, 1089 (Ind. Ct. App. 2011),

       trans. denied. Our review under Appellate Rule 7(B) should focus on “the

       forest—the aggregate sentence—rather than the trees—consecutive or

       concurrent, number of counts, or length of the sentence on any individual

       count.” Id. The appropriate question is not whether another sentence is more

       appropriate; rather, the question is whether the sentence imposed is

       inappropriate. Former v. State, 876 N.E.2d 340, 344 (Ind. Ct. App. 2007). It is

       the defendant’s burden on appeal to persuade us that the sentence imposed by

       the trial court is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

       2006).

[14]   Silvers argues that his sentence is inappropriate because he showed remorse

       during sentencing; because in pleading guilty, he saved the State and the

       victims’ families the trouble of having to go to trial; because he experienced

       trauma after witnessing this crash as well as a previous crash involving his

       Court of Appeals of Indiana | Memorandum Decision No. 47A01-1409-CR-374 | April 8, 2015 Page 6 of 10
       cousin; and because he has endured hardship during his incarceration. We note,

       however, that Silvers was on probation for a 2011 residential entry conviction at

       the time of the present offense. In 2012, Silvers pleaded guilty to operating a

       vehicle with a Schedule I or II controlled substance in a person’s body. Also,

       while Silvers was incarcerated awaiting sentencing, he was charged with

       criminal mischief. Furthermore, despite his declarations of remorse, he

       attempted to minimize his role in the crash at his sentencing hearing.


[15]   With regard to the nature of Silvers’s offense, we note that Silvers struck a

       moped carrying two young passengers, stopped his vehicle and approached the

       gravely injured victims, promised to find help, then never returned.

       Furthermore, he later tried to cover up his crime by removing the distinctive

       hood from his truck and changing the truck’s damaged front tire.


[16]   Under these facts and circumstances, we cannot say that Silvers’s eight-year

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender.


                                                III. Restitution

[17]   Finally, Silvers argues that the trial court abused its discretion in ordering

       restitution. Specifically, he argues that there was insufficient evidence to

       support the amount of restitution ordered by the trial court.


[18]   We reverse a trial court’s order to pay restitution only for an abuse of

       discretion. Gil v. State, 988 N.E.2d 1231, 1234 (Ind. Ct. App. 2013). A trial

       court abuses its discretion if its “decision is clearly against the logic and effects

       Court of Appeals of Indiana | Memorandum Decision No. 47A01-1409-CR-374 | April 8, 2015 Page 7 of 10
       of the facts and circumstances before it” or if it “misinterprets or misapplies the

       law.” Id.


[19]   Indiana Code section 35-50-5-3(a) provides, in relevant part, that “in addition to

       any sentence imposed under this article for a felony or misdemeanor, the court

       may . . . order the person to make restitution to the victim of the crime[.]”

       When such an order is entered, it must be based upon a consideration of:

               (1) property damages of the victim incurred as a result of the crime,
               based on the actual cost of repair (or replacement if repair is
               inappropriate);
               (2) medical and hospital costs incurred by the victim (before the date of
               sentencing) as a result of the crime;
               (3) the cost of medical laboratory tests to determine if the crime has
               caused the victim to contract a disease or other medical condition;
               (4) earnings lost by the victim (before the date of sentencing) as a result
               of the crime including earnings lost while the victim was hospitalized
               or participating in the investigation or trial of the crime; and
               (5) funeral, burial, or cremation costs incurred by the family or estate
               of a homicide victim as a result of the crime.
       Id.


[20]   An order of restitution is as much a part of a criminal sentence as a fine or other

       penalty. Kotsopoulos v. State, 654 N.E.2d 44, 46 (Ind. Ct. App. 1995). It is well

       established that the restitution order must reflect the actual loss sustained by the

       victim. Smith v. State, 471 N.E.2d 1245, 1248 (Ind. Ct. App. 1984), trans. denied.

       The amount of actual loss is a factual matter, which can be determined only

       upon presentation of evidence. Id.




       Court of Appeals of Indiana | Memorandum Decision No. 47A01-1409-CR-374 | April 8, 2015 Page 8 of 10
[21]   A restitution order must reflect a loss sustained by the victim as a direct and

       immediate result of the defendant’s criminal acts, and the trial court may

       consider only expenses incurred by the victim prior to the date of sentencing.

       Rich v. State, 890 N.E.2d 44 (Ind. Ct. App. 2008), trans. denied.


[22]   “Generally, failure to object to an award of restitution constitutes waiver of a

       challenge to the award on appeal, unless a defendant argues that the award was

       fundamentally erroneous and in excess of statutory authority.” Morris v. State, 2

       N.E.3d 7, 9 (Ind. Ct. App. 2013). “[A] defendant’s failure to make a specific

       and timely objection to the trial court’s receipt of evidence concerning the

       amount of restitution constitutes waiver of the issue on appeal.” Id.


[23]   Here, as part of his plea agreement, Silvers agreed to “pay restitution to the

       victims in an amount to be determined at the Sentencing hearing.” Appellant’s

       App. p. 10. When the State entered into evidence invoices denoting the balance

       of Brown’s medical expenses, Silvers did not object, nor did he object to the

       trial court’s restitution order. Therefore, Silvers waived his claim of error.

[24]   Waiver notwithstanding, the trial court did not abuse its discretion in its award

       of restitution. The State submitted itemized medical bills detailing the unpaid

       balance of Brown’s medical expenses, which totaled $792.25. These bills

       provided a reasonable basis for determining Brown’s loss and did not subject

       the trial court to speculation or conjecture with regards to the loss. See Guzman

       v. State, 985 N.E.2d 1125 (Ind. Ct. App. 2013) (letter from surviving crime

       victim’s attorney, setting out victim’s claim for restitution for medical expenses


       Court of Appeals of Indiana | Memorandum Decision No. 47A01-1409-CR-374 | April 8, 2015 Page 9 of 10
       incurred as a result of automobile accident which formed basis of defendant’s

       conviction for felony reckless homicide, was sufficient to support trial court’s

       restitution order; letter broke down total claim by amount and to whom amount

       was due, and established exact amount of loss incurred by victim).

                                                   Conclusion

[25]   For all of these reasons, we conclude that the trial court did not abuse its

       discretion in sentencing Silvers and that Silvers’s sentence is not inappropriate

       in light of the nature of the offense and the character of the offender. We also

       conclude that the trial court did not abuse its discretion in ordering Silvers to

       pay $792.25 in restitution to the victim.

[26]   Affirmed.


       May, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision No. 47A01-1409-CR-374 | April 8, 2015 Page 10 of 10